Cite as 2014 Ark. 183

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-674

PATRICIA ANN KING                                 Opinion Delivered   April 24, 2014
                               APPELLANT
                                                  APPEAL FROM THE POINSETT
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CV-12-43]

CITY OF HARRISBURG                                HONORABLE RANDY F.
                                  APPELLEE        PHILHOURS, JUDGE

                                                  AFFIRMED.


                          PAUL E. DANIELSON, Associate Justice


       Appellant Patricia King appeals from the Poinsett County Circuit Court’s judgment

denying her petition for quo warranto and dismissing with prejudice her complaint against

appellee City of Harrisburg. Her sole point on appeal is that the circuit court erred in finding

that the City’s Ordinance 86-001 only funded the position of city clerk/treasurer and did not

create or recognize it. We affirm the circuit court’s judgment.

       The facts, as relevant to the issue on appeal, are these. On April 6, 2012, King filed

a complaint and petition for writ of quo warranto. In it, she asserted that she was the duly

acting and elected clerk for the City and that her action sought to compel the City to comply

with state law and pay her wages due for the joint position of city clerk/treasurer. While she

brought suit solely against the City, she also alleged that a writ of quo warranto should be

issued to the present treasurer of the City, as the treasurer was a usurper and was occupying

the office without legal authority. King sought to be installed as treasurer and sought a
                                    Cite as 2014 Ark. 183

declaratory judgment that certain ordinances were in violation of state law; she additionally

sought compensatory damages for her loss of wages.

       The City answered King’s complaint and moved for summary judgment, asserting that

King, as city clerk, was not the successor to the former office of city clerk/treasurer and was

therefore not entitled to any additional wages. The circuit court denied the City’s summary-

judgment motion and, after hearing the matter as a bench trial, issued a letter opinion. In it,

the circuit court found, in relevant part, that the ordinance relied on by King, Ordinance 86-

001, “was not designed to either join or separate the offices of city clerk and treasurer,” but

merely set the salaries for various city positions, with the ordinance’s sole purpose being “for

the budget.” A judgment was entered by the circuit court, incorporating its letter opinion

and dismissing King’s complaint with prejudice. King filed a timely notice of appeal.

       On appeal, King argues that the circuit court erred in refusing to find that Ordinance

86-001 both “recognized and funded” the combined office of city clerk/treasurer. She claims

that the ordinance not only “recognized,” but also “established” or created that office as

evidenced by the City’s subsequent attempt to abolish it by a later ordinance. She avers that

once the circuit court’s finding on this issue is reversed, she would be entitled to back wages,

a declaratory judgment that she is the city clerk/treasurer, and a judgment directing that a writ

of quo warranto issue.

       The City responds that the circuit court’s finding in no way declared Ordinance 86-

001 invalid, but instead simply recognized that the ordinance did not combine the positions

of city clerk and treasurer and served only to set salaries. It urges that the ordinance was


                                               2
                                    Cite as 2014 Ark. 183

clearly budgetary in nature and was not intended to either segregate or combine the positions.

It maintains that the circuit court accurately assessed the facts in this matter and correctly

concluded that King had been elected as city clerk and was not the successor to a combined

position of city clerk/treasurer.

       The appropriate standard of review on appeal from a bench trial is not whether there

is substantial evidence to support the findings of the circuit court, but whether the circuit

court’s findings were clearly erroneous or clearly against the preponderance of the evidence.

See Daugherty v. Jacksonville Police Dep’t, 2012 Ark. 264, 411 S.W.3d 196. A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a firm conviction that an error has been committed. See id.

       At issue here is whether Ordinance 86-001 in some way operated to combine the

offices of city clerk and treasurer, such that King succeeded to that combined office rather

than the single office of city clerk. In construing an ordinance, this court applies the same

rules of construction that we apply to statutes. See Vanderpool v. Pace, 351 Ark. 630, 97
S.W.3d 404 (2003). In determining the meaning of a statute, the first rule is to construe it

just as it reads, giving the words their ordinary and usually accepted meaning in common

language. See id. The statute must be construed so that no word is left void or superfluous

and in such a way that meaning and effect are given to every word therein, if possible. See

id. If the language of a statute is clear and unambiguous and conveys a clear and definite

meaning, there is no reason to resort to the rules of interpretation. See id. If, however, the

meaning of a statute is not clear, we look to the language of the statute, the subject matter,


                                              3
                                    Cite as 2014 Ark. 183

the object to be accomplished, the purpose to be served, the remedy provided, the legislative

history, and other appropriate means that shed light on the subject. See id.

       While King challenges the circuit court’s finding that Ordinance 86-001 was “not

designed” to join the offices of city clerk and treasurer, but “merely sets salaries,” we cannot

say that the circuit court clearly erred in so finding. The ordinance at issue, entitled “AN

ORDINANCE INCREASING THE SALARY OF THE HARRISBURG MUNICIPAL

JUDGE, MAYOR AND CLERK/TREASURER OF HARRISBURG, ARKANSAS

AND FOR OTHER PURPOSES,” provided as follows:

           BE IT HEREBY ORDAINED BY THE CITY COUNCIL OF
       HARRISBURG, ARKANSAS:

              SECTION 1. That the salary of the office of Municipal Judge of the City of
       Harrisburg be and same is hereby increased to $600.00 per month, effective January
       1, 1986.

              SECTION 2. That the salary of the office of Mayor of the City of Harrisburg
       be and same is hereby increased to $442.00 per month, effective January 1, 1986.

              SECTION 3. That the salary of the office of Clerk/Treasurer of the City of
       Harrisburg be and same is hereby increased to $809.92 per month, effective January
       1, 1986.

             SECTION 4. All Ordinances and parts of Ordinances in conflict herewith are
       hereby repealed.

             This Ordinance being necessary for the welfare of the City of Harrisburg an
       emergency is hereby declared and this Ordinance should be in full force and effect
       from and after its passage.

              ADOPTED THIS 20 day of JANUARY, 1986.[1]



       1
        Neither King nor the City disputes the validity of the ordinance.

                                               4
                                    Cite as 2014 Ark. 183

       Applying our rules of construction, it is clear to this court that the ordinance at issue

plainly and unmistakably establishes new salaries for the city offices of municipal judge, mayor,

and clerk/treasurer. While the ordinance may have set the salary for a combined office of city

clerk/treasurer, there simply is no language to suggest that the ordinance operated to create

or establish such an office. As we have previously held, this court will not read language into

an ordinance that is not there. See, e.g., Williams v. City of Fayetteville, 348 Ark. 768, 76
S.W.3d 235 (2002). Moreover, we note that, pursuant to Arkansas law, ordinances are

limited to no more than one subject, and the instant ordinance deals with only one subject:

increasing salaries. See Arkansas Code Annotated § 15-55-201 (Repl. 1998). See also Craft

v. City of Fort Smith, 335 Ark. 417, 984 S.W.2d 22 (1998). Because we are not left with a

definite and firm conviction that the circuit court erred in finding that Ordinance 86-001 did

not join the offices of city clerk and treasurer so as to establish a combined office of city

clerk/treasurer, we affirm the circuit court’s judgment.

       Affirmed.

       Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter, for appellant.

       Fulkerson & Gazaway, by: Jimmy Gazaway, for appellee.




                                               5